50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Craig O. COPLEY, Petitioner--Appellant,v.Janet RENO, Attorney General of the United States;  SallyJohnson, Dr.;  Unknown Defendants, Respondents--Appellees.
No. 94-6982.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1994.Decided Feb. 22, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-94-177-HC-BO).
Craig O. Copley, Appellant Pro Se.  Charles Edwin Hamilton III, Office of the United States Attorney, Raleigh, NC, for Appellees.
Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Copley v. Reno, No. CA-94-177-HC-BO (E.D.N.C. Aug. 17, 1994).  Copley's motion to expedite is now moot and is denied for that reason.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED